    USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 1 of 15


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

DARLENE HILL,                               )
                                            )
              Plaintiff,                    )
                                            )
                      v.                    )              Cause No. 4:20-CV-4-PPS
                                            )
ANDREW SAUL,                                )
Commissioner of the Social Security         )
Administration                              )
                                            )
              Defendant.                    )

                                  OPINION AND ORDER

       Darlene Hill appeals an administrative law judge’s denial of her application for

Social Security disability benefits. In doing so, she alleges the ALJ erred in finding her

general anxiety disorder and depression as non-severe, determining the severity of her

pain disorder with related psychological factors, considering the combination of all of

her impairments as not meeting the Listing severity, and failing to weigh the opinion of

Dr. Gerald Gruen, the consultive psychologist. After reviewing the record, I find that

the ALJ’s decision is supported by the substantial evidence and affirm.

                                         Background

       Darlene Hill applied for disability insurance benefits in 2016, claiming that she

was disabled as of May 1, 2009, which was later amended to January 3, 2016. [AR 15.] 1

As of this alleged onset date, Hill was 54 years old and had previously worked as a



1 The Administrative Record (AR) in this case is found at Docket Entry #9. Citations reference
the Bates stamp page number in the lower right-hand corner of the AR.
  USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 2 of 15


driver and laborer in the automotive industry and customer service representative at K-

Mart. [AR 36, 44-45, 50.]

       On March 10, 2016, Nancy Edwards, Hill’s nurse practitioner, assessed her for

major depressive disorder, single episode, generalized anxiety disorder, low back pain,

gastro-esophageal reflux disease without esophagitis, hyperlipidemia, and a BMI of 22-

22.9. [AR 428.] On June 21, 2016, Dr. Edwards noted her anxiety and depression, but did

not include it in her assessment. [AR 404-05.] On August 5, 2016, Hill visited Dr. Kevin

Dew for a consultive examination, who found her to be quite limited in daily living and

work activities. [AR 23, 664-66.] On August 8, 2016, Hill met with Dr. Gerald Gruen, a

consultive psychologist, who diagnosed her with major depressive disorder, moderate,

recurrent, and generalized anxiety disorder, with occasional panic attacks. [AR 669-72.]

On October 28, 2016, Dr. Megan Shanley assessed Hill with bilateral lower extremity

edema. [AR 709.] On November 28, 2016, Hill met with Berthold Stover, a licensed

clinical social worker, who prescribed Xanax for her anxiety. [AR 702.] On December 8,

2016, Hill met with Dr. Edwards again, who assessed her with anxiety disorder, low

back pain, major depressive disorder, single episode, unspecified, elevated brain

natriuretic peptide, and other psychoactive substance dependence. [AR 898-99.] On

February 16, 2017, Hill saw Mr. Stover who prescribed her additional Xanax for her

anxiety. [AT 1115-16.] On March 16, 2017, Dr. Edwards noted her anxiety but did not

include anxiety in her assessment plan. [AR 876-85.]

       Dr. Edwards wrote a letter for Hill so that Hill may have dogs at her residence to
                                           -2-
  USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 3 of 15


assist with her anxiety. [AR 1121.] While Mr. Stover noted that Hill was not making

progress for a couple of visits, he reported later that she was making good progress and

her overall symptoms had reduced. [AR 1099, 1111, 1113, 1075.] In 2018, Hill also saw

Ms. Cassin who noted Hill was improving. [AR 942, 955, 972, 985, 998.] Dr. Edwards

discontinued Hill’s prescription for Xanax because she wasn’t using it. [AR 1119.]

       State agency physician Dr. Joelle Larsen reviewed the medical evidence and

assessed her with severe spine disorder, and non-severe affective and anxiety disorders.

[AR 62-63.] Dr. Larsen and Dr. Kenneth Neville found her to be “bitter, angry, very

depressed, speech pressured, angry tone with a great deal of swearing, however speech

coherent, fluent and cooperative. Good concentration and attention throughout exam.

[Major depressive disorder], moderate, [generalized anxiety disorder] with occasional

panic attacks” based on Dr. Gruen’s assessment. [AR 63, 88.] They found that she works

part time, is capable of taking care of herself, is able to drive, and that “[e]vidence

suggests psych is not severely limiting.” [AR 63.] Dr. Brill and Dr. Sands, state agency

physicians, found her not disabled. [AR 67, 92.] Upon reconsideration, “[n]o alleged

worsening or additional impairments although some additional treatment is noted.”

[AR 87.] The additional treatment included an unremarkable CT of the pelvis, and

worsening pain in the left knee. Id.

       The ALJ denied Hill disability benefits in a written opinion. [AR 15-25.] In his

opinion, the ALJ engaged in the required five-step evaluation to determine whether Hill

was disabled. At Step 1, the ALJ considered whether the claimant is engaged in
                                             -3-
  USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 4 of 15


substantial gainful activity. 20 C.F.R. § 404.1520(b). The ALJ determined Hill had not

engaged in substantial gainful activity since January 3, 2016. [AR 18.] At Step 2, the ALJ

considered whether the claimant has a medically determinable impairment that is

“severe” or a combination of impairments that are “severe.” 20 C.F.R. § 404.1520(c). The

ALJ determined that Hill had the severe impairment of degenerative disc disease of the

lumbar spine and had a number of non-severe impairments, including: apnea,

depression, and generalized anxiety disorder. [AR 18.] During this analysis, the ALJ

considered multiple medical records, including those by Dr. Gerald Gruen. [AR 18-19.]

At Step 3, the ALJ considered whether the claimant’s impairment or combination of

impairments meets or medically equals one of the applicable Social Security listings. 20

C.F.R. § 404, Subpart P, Appendix 1, 20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526.

The ALJ found that this combination of impairments did not meet or medically equal

the severity contemplated by the Listings. [AR 20.]

      The ALJ then determined Hill’s residual functional capacity and found that she

was able to perform light work with certain limitations: only occasionally climbing

ladders, ropes, and scaffolds, stooping, crouching, and crawling, and only frequent

climbing of ramps and stairs, balancing, and kneeling. [AR 20-24.] The ALJ posed

hypothetical and follow-up questions to a vocational expert who testified that a

claimant with the limitations posed could work in her former job as a driver. [AR 24, 19-

54.] The ALJ therefore found Hill was not disabled within the meaning of the Social

Security Act [AR 25] and the Appeals Council denied her appeal of that decision. [AR 1-
                                            -4-
  USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 5 of 15


6.]

                                         Discussion

       Whether or not Hill is disabled is not for me to decide—that’s the job of the

Social Security Administration. My role in the process is to review the ALJ’s ruling to

determine whether it applied the correct legal standards and whether the decision is

supported by substantial evidence. See 42 U.S.C. § 405(g); Shideler v. Astrue, 688 F.3d 306,

310 (7th Cir. 2012). The review is light because the Supreme Court has stated that the

“substantial evidence” standard is a modest one; it is less than a preponderance of the

evidence standard. Richardson v. Perales, 402 U.S. 389, 401 (1971). The standard is met “if

a reasonable person would accept it as adequate to support the conclusion.” Young v.

Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). My review is guided by the fact that, while

the ALJ need not address every piece of evidence, he must build a “logical bridge”

between the evidence and his findings and adequately discuss the issues so that I can

evaluate the validity of the agency’s findings. Shideler, 688 F.3d at 310. The claimant

bears the burden of proving a disability and presenting medical evidence supporting

her allegations. Castile v. Astrue, 617 F.3d 923, 927 (7th Cir. 2010); 20 C.F.R. § 416.912(a).

       I begin with Hill’s claim, which is reiterated throughout her brief, that the ALJ

erred when he failed to weigh Dr. Gruen’s opinion in his analysis and should have

included all of Dr. Gruen’s findings in his decision. [DE 11 at 24-25.] Specifically, Hill

argues that the ALJ should have considered Dr. Gruen’s observations that she was “a

bitter, angry woman, and very depressed.” Id. at 25. “In rendering his decision, an ALJ
                                              -5-
  USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 6 of 15


must build a logical bridge from the evidence to his conclusion, but he need not provide

a complete written evaluation of every piece of testimony and evidence.” Schmidt v.

Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (internal citations and quotations omitted).

       Contrary to Hill’s claims that the ALJ did not consider Dr. Gruen’s opinion, the

ALJ both directly and indirectly referenced Dr. Gruen’s opinion throughout the

decision. [AR 18-19, 669-73.] The ALJ directly considered Dr. Gruen’s opinion when he

analyzed Hill’s severity under the Listing. “Further, during [t]he psychological

consultative examination on August 8, 2016, the claimant[’s] memory was intact.” [AR

18] “Additionally, the claimant was able to maintain good concentration and attention

throughout the psychological consultative examination.” [AR 19.]

       The ALJ also indirectly considered Dr. Gruen’s opinion through the state agency

psychological consultants. [AR 19.] Drs. Larson and Neville both specifically referenced

Dr. Gruen’s opinion during their explanation and found her to be “bitter, angry, very

depressed, speech pressured, angry tone with a great deal of swearing, however speech

coherent, fluent and cooperative. Good concentration and attention throughout exam.

[Major depressive disorder], moderate, [generalized anxiety disorder] with occasional

panic attacks.” [AR 63, 88.] Hill argues in her briefs that this very language was not

considered by the ALJ. [DE 11 at 24-25] (“[the ALJ] said nothing of Dr. Gruen’s findings

that her speech was pressured, often in angry tone with a great deal of swearing

(especially she talked of her past husbands and bosses), or his observations that the

Plaintiff was a bitter, angry woman, and very depressed.”). Furthermore, Drs. Brill and
                                            -6-
  USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 7 of 15


Sands considered and “gave weight” to Dr. Gruen’s opinion. [AR 64, 89.] Because the

ALJ both directly and indirectly incorporated Dr. Gruen’s decision in his severity

analysis, I find that the ALJ did, in fact, include Dr. Gruen’s opinion in his decision.

       Hill also claims that the ALJ erred in regarding her generalized anxiety disorder

and depression as non-severe and did not determine the severity of her pain disorder

and related psychological factors. [DE 11 at 19-22.] “A ‘severe’ impairment significantly

limits the claimant’s ability to perform basic work activities.” Peeters v. Saul, 975 F.3d

639, 641 (7th Cir. 2020) (citing Moore v. Colvin, 743 F.3d 1118, 1121 (7th Cir. 2014)).

“Impairments are not ‘severe’ when they do not significantly limit the claimant’s ability

to perform basic work activities, including ‘walking, standing, sitting, lifting, pushing,

pulling, reaching, carrying, or handling.’” Thomas v. Colvin, 826 F.3d 953, 960 (7th Cir.

2016) (citing 20 C.F.R. § 416.921). A “non-severe impairment is ‘a slight abnormality (or

combination of slight abnormalities) that has no more than a minimal effect on the

ability to do basic work activities.’” Id. (citing SSR 96-3p, 1996 SSR LEXIS 10, at *3, 1996

WL 374181, at *1 (July 2, 1996)). The ALJ must evaluate “the objective medical evidence

and the claimant’s statements and other evidence regarding the intensity, persistence,

and limiting effects of the symptoms.” Id.

       In her brief, Hill does not point to the Listings she contends she met as severe.

After reviewing her arguments, I will assume that she is referring to Listing 12.04 for

depression and 12.06 for anxiety. Listing 12.04 requires that depressive disorder be

characterized by five or more of the following: depressed mood, diminished interest in
                                             -7-
    USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 8 of 15


almost all activities, appetite disturbance with change in weight, sleep disturbance,

observable psychomotor agitation or retardation, decreased energy, feelings of guilt or

worthlessness, difficulty in concentrating or thinking, or thoughts of death or suicide. 2

Five or more of these characteristics must be accompanied by either (1) extreme

limitation of one, or marked limitation of two, of the following: understanding,

remembering, or applying information; interacting with others; concentration,

persistence, or maintaining pace; or adapting or managing oneself or (2) the mental

disorder is “serious and persistent” with medically documented history of the existence

of the disorder over a period of at least two years and there is evidence of both “medical

treatment, mental health therapy, psychosocial support(s), or a highly structured

setting(s) that is ongoing and that diminishes the symptoms and signs of the mental

disorder” and “marginal adjustment, that is, [] minimal capacity to adapt to changes in

[] environment or to demands that are not already part of [] daily life.” Id.

       Parsing out these elements from Hill’s brief, Hill states she has depressed mood

(“severe Depression”), sleep disturbance (“sleep problems”), observable psychomotor

agitation or anxious restlessness (presumably from her panic attacks), and feelings of

guilt or worthlessness (from Dr. Gruen’s report). [DE 11 at 19-20.] These four

characteristics fall shy of the five required to proceed to the next step. However, for the

sake of argument, I will consider the next step. The ALJ specifically considered the



2Listing 12.04, SSA, www.ssa.gov/disability/professionals/bluebook/12.00-MentalDisorders-
Adult.htm#12_04 (last visited Mar. 28, 2021).
                                            -8-
    USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 9 of 15


limitation of understanding, remembering, or applying information; interacting with

others; concentration, persistence, or maintaining pace; or adapting or managing

oneself and found that Hill had, at most, a mild limitation. [AR 19.] Hill does not refute

this decision in her brief, so I will consider the alternative step of whether the mental

disorder is “serious and persistent” with medically documented history of the existence

of the disorder over a period of at least two years and there is evidence of both (1)

medical treatment, mental health therapy, psychosocial support(s), or a highly

structured setting(s) that is ongoing and that diminishes the symptoms and signs of the

mental disorder and (2) marginal adjustment or minimal capacity to adapt to changes in

environment or to demands that are not already part of daily life.3 According to her

brief, Hill has had “almost 2 years of intensive psychotherapy,” which falls short of the

“at least two years” requirement. [DE 11 at 20.] Also, she cannot meet the “marginal

adjustment” prong because multiple records in 2018 showed that she was improving.

[AR 942, 955, 972, 985, 998, 1099, 1111, 1113, 1075, 1119.] Therefore, with regards to

Listing 12.04, I find the substantial evidence here supports the ALJ’s decision.

       Listing 12.06 requires medical documentation of an anxiety disorder,

characterized by three or more of the following: restlessness, easily fatigued, difficulty

concentrating, irritability, muscle tension, or sleep disturbance in combination with the




3Listing 12.04, SSA, www.ssa.gov/disability/professionals/bluebook/12.00-MentalDisorders-
Adult.htm#12_04 (last visited Mar. 28, 2021).
                                            -9-
    USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 10 of 15


second prong as described in the depression listing. 4 I now parse from the brief Hill’s

claims for this listing. She states that she has irritability, sleep disturbance, and panic

attacks. [DE 11 at 20.] As described above, even if she were to meet the first prong in

this analysis, the ALJ properly analyzed the second prong and found that she does not

meet the listing requirements. [AR 19.] In short, Hill has not overcome her burden of

proof for either the depression or anxiety analysis.

        Instead, Hill focuses on the argument that the ALJ did not confront favorable

evidence to her in reaching his decision, such as addressing Dr. Gruen’s observations,

Dr. Wernert’s mental status notes, and various depression screenings. [DE 11 at 19-20.]

As previously discussed, the ALJ did address Dr. Gruen’s observations. As for her

allegations regarding Dr. Wernert’s notes and the depression screenings, on February

15, 2018, Dr. Wernert saw Hill and assessed her with generalized anxiety disorder and

prescribed her Trazodone for her depression. [AR 1071-73.] Hill also points to various

depression screenings showing moderate to severe depression. [DE 11 at 20, AR 865-66,

877-78, 892-93, 920.]

        I begin by reiterating that the ALJ need not cite every piece of evidence in the

record, but must build a logical bridge between the evidence and his decision, Shideler,

688 F.3d at 310, and that the claimant bears the burden of proving a disability and

presenting medical evidence supporting her allegations. Castile, 617 F.3d at 927. In



4Listing 12.06, SSA, www.ssa.gov/disability/professionals/bluebook/12.00-MentalDisorders-
Adult.htm#12_06 (last visited Mar. 28, 2021).
                                             -10-
 USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 11 of 15


looking at the ALJ’s opinion, I note that while he did not specifically cite to Dr.

Wernert’s notes or the depression screenings, the ALJ did consider various mental

status examinations over this period of time and found them to be “generally

unremarkable.” [AR 19.] He further found that Hill manages her conditions with

prescribed medications on an as-needed basis and goes to outpatient counseling, and

that her speech, affect, thought process, and mood were normal and amounted to no

more than a mild limitation. [AR 19, 405, 598, 603, 614, 623, 638, 670-72, 825, 836, 873,

884, 1133, 1141, 1146.]

       Contrary to Hill’s claims, the ALJ did consider evidence favorable to her. For

example, he considered Dr. Edward’s notes and Hill’s statements regarding the severity

of her chest pain and panic attacks. [AR 19.] The ALJ also considered a note written by

Dr. Edwards requesting that Hill be able to have her dogs in the residence to assist with

controlling her anxiety. [AR 1121.] The ALJ found that the record did not indicate that

Hill needed to take the dogs with her when she left her home and explained why he

gave this evidence little weight. [AR 19.] After reviewing the decision and the evidence,

I find that the ALJ’s decision is supported by the substantial evidence. Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019) (“Under the substantial-evidence standard, a court

looks to an existing administrative record and asks whether it contains ‘sufficient

evidence’ to support the agency’s factual determinations.” (internal citation omitted)).

       Hill also criticizes the weight given to the state agency psychologists and that

those opinions did not include 29 visits between December 8, 2016 and August 2018.
                                            -11-
 USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 12 of 15


[DE 11 at 20.] However, she does not cite to these visits in the record. Drs. Larsen and

Brill, state agency psychologists, reviewed medical records from multiple sources

between June 22, 2016 through August 22, 2016, including Dr. Gruen’s opinion on

August 8, 2016. [AR 58-68.] Upon reconsideration on January 30, 2017, Drs. Neville and

Sands, state agency psychologists, reviewed medical records from June 22, 2016 through

December 5, 2016 and found “[n]o alleged worsening or additional impairments,” an

“[u]nremarkable CT,” “constant and worsening pain in left knee,” and “no progress, no

significant change, . . . [and] [n]o new issues” during this time. [AR 87.] However, the

ALJ also considered evidence after this reconsideration, including progress notes from

November 8, 2016 through August 23, 2018 with Dr. Edwards and Mr. Stover, and

found the mental status examinations generally unremarkable. [AR 19.] The ALJ also

considered the March 16, 2017 opinion by Dr. Edwards but found that the evidence did

not support the necessity of the level of support requested by Hill, that she was

managing these conditions with medication on an as-needed basis, and had outpatient

counseling. [AR 19.]

       Next, Hill claims that the ALJ erred in not including her pain disorder with

related psychological factors in the severity analysis. Dr. Wernert diagnosed Hill with

“pain disorder with related psychological factors” in 2018. [AR 1070.] Hill argues that

this exclusion prevented the ALJ from fully exploring the restrictions caused by this

condition, and that this failure “results in an ultimately flawed decision.” In reviewing

the record, Dr. Wernert’s assessment is the only evidence in the record to mention “pain
                                           -12-
 USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 13 of 15


disorder with related psychological factors” and does not include any follow-up

appointments. Apart from failing to identify an appropriate listing, Hill fails to point to

evidence in the record that supports this diagnosis, or how this disorder significantly

limits her ability to work. I cannot assume an impairment because a diagnosis alone

cannot support the criteria of a listing. 20 C.F.R. § 404.1525. The ALJ did examine Hill’s

pain during the RFC analysis and found that it was manageable with medication and

activity modification. [AR 21.] He also found that she was going to physical therapy

until April 2018 when she stopped showing up. [AR 22.] Hill bears the burden of

proving a disability and presenting medical evidence supporting her allegations, and I

find that she has not done so here. Castile, 617 F.3d at 927.

       Lastly, Hill claims that the ALJ erred in the severity analysis because the

combination of her impairments meet or equal the listing. When an ALJ finds that one

or more of a claimant’s impairments are “severe,” the ALJ needs “to consider the

aggregate effect of this entire constellation of ailments – including those impairment that

in isolation are not severe.” Golembiewski v. Barnhart, 322 F.3d 912, 918 (7th Cir. 2003)

(emphasis in original). At step 3, the ALJ analyzed whether Hill had a combination of

medically determinable impairments that met or medically equal the severity of one of

the listed impairments. [AR 20.] He first considered Listing 1.04 and found that

combinations of her impairments did not meet or medically equal the severity of this

Listing. He continued on, stating: “the record does not establish the medical signs,

symptoms, laboratory findings or degree of functional limitation required to meet or
                                            -13-
 USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 14 of 15


equal the criteria of any listed impairment and no acceptable medical source designated

to make equivalency findings has concluded that the claimant’s impairments medically

equal a listed impairment.” Id. In her briefs, Hill only mentions Listing 1.04, which the

ALJ analyzed in his decision. Hill then criticizes the RFC analysis, stating that “the

ALJ’s RFC is devoid of any restrictions as to basic mental work activities.” [DE 11 at 24.]

However, the ALJ did consider Hill’s “statements concerning the intensity, persistence

and limiting effects of these symptoms” and that they were not supported by the

record. [AR 21.] The ALJ also considered the Global Assessment Functioning score of 70

throughout 2018, which is “used by mental health professionals to subjectively rate the

social, occupational, and psychological functioning of adults” but gave it little weight

because “GAF scores have no ‘direct correlation to the severity requirement [of the]

mental disorders listing.’” [AR 23-24.] See 65 Fed. Reg. 50746-65 (Aug. 21, 2000). I find

that the ALJ’s consideration of the combined impairments is supported by the

substantial evidence and that Hill has not met her burden of presenting medical

evidence supporting her allegations. Castile, 617 F.3d at 927.

       After reviewing the ALJ’s decision, I find that the ALJ built a logical bridge

connecting his decision to the substantial evidence. I further find that the ALJ properly

included Dr. Gruen’s opinion, considered the severity analysis, and determined that the

combination of impairments did not meet or equal the criteria considered by the

Listings.



                                            -14-
 USDC IN/ND case 4:20-cv-00004-PPS document 14 filed 03/31/21 page 15 of 15


                                      Conclusion

      For the foregoing reasons, the decision of the ALJ denying Darlene Hill’s

application for Social Security disability benefits is AFFIRMED.

      SO ORDERED on March 31, 2021.

                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                          -15-
